40 F.3d 1249
NOTICE: Federal Circuit Local Rule 47.6(b) states that opinions and orders which are designated as not citable as precedent shall not be employed or cited as precedent.  This does not preclude assertion of issues of claim preclusion, issue preclusion, judicial estoppel, law of the case or the like based on a decision of the Court rendered in a nonprecedential opinion or order.Frederico F. PENA, Secretary of Transportation, Appellant,v.HENDERSON, INC., Appellee.
No. 94-1391.
United States Court of Appeals, Federal Circuit.
Sept. 14, 1994.

1
APPEAL DISMISSED.

ON MOTION
ORDER

2
The Secretary of Transportation moves to voluntarily dismiss his appeal.


3
Upon consideration thereof,

IT IS ORDERED THAT:

4
(1) The Secretary's motion is granted.


5
(2) Henderson's motion to dismiss for lack of jurisdiction is moot.


6
(3) Each side shall bear its own costs.